In an action to enjoin the defendant from releasing certain confidential information, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), dated July 21, 2000, as granted that branch of the defendant’s cross motion which was to impose a sanction upon them pursuant to 22 NYCRR 130-1.1, and imposed a sanction of $750.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the record amply supports the Supreme Court’s conclusion that the postjudgment motion to compel the deposition of the defendant constituted frivolous conduct within the meaning of 22 NYCRR 130-1.1 (c) (1) in that it was “completely without merit in law and cannot be supported by a reasonable argument for an extension, *379modification or reversal of existing law” (22 NYCRR 130-1.1 [c] [1]; see, Mancini v Mancini, 269 AD2d 366; Walton v Markan, 262 AD2d 479). Accordingly, the Supreme Court providently exercised its discretion in imposing a monetary sanction against the appellants (see, Antoine v Gulmi, 250 AD2d 558; see generally, Intercontinental Credit Corp. Div. v Roth, 78 NY2d 306). H. Miller, J. P., Townes, Crane and Cozier, JJ., concur.